 



CONFORMED COPY

FOURTH AMENDING AGREEMENT



      THIS AGREEMENT dated as of the 29th day of October, 2004.

BETWEEN:



      VITRAN CORPORATION INC., a corporation incorporated under the laws of the
Province of Ontario         (herein called “Vitran”)        - and -        
VITRAN EXPRESS CANADA INC., a corporation continued and amalgamated under the
laws of the Province of Ontario         (herein called “Vitran Express”)       
- and -         THE BANK OF NOVA SCOTIA and LAURENTIAN BANK OF CANADA, and one
or more financial institutions to whom either or both of the foregoing or their
respective permitted assigns may from time to time assign an undivided interest
in the Loan Documents and who agree to be bound by the terms of the Credit
Agreement as a Lender         (herein collectively called the “Lenders” and
individually called a “Lender”)        - and -         THE BANK OF NOVA SCOTIA,
a Canadian chartered bank, in its capacity as agent of the Lenders under the
Credit Agreement         (herein called the “Agent”)

 



--------------------------------------------------------------------------------



 



          WHEREAS Vitran, Vitran Express (as corporate successor to Trans
Western Express Inc.), the Lenders and the Agent entered into an amended and
restated credit agreement made as of January 31, 2002, pursuant to which the
Lenders established certain term credit facilities in favour of Vitran and
Vitran Express (as amended by amending agreements dated September 3, 2002,
January 29, 2003 and September 26, 2003 and as may be further modified,
supplemented, amended or restated, the “Credit Agreement”);

          AND WHEREAS the parties hereto wish to amend certain provisions of the
Credit Agreement;

          NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the
mutual covenants and agreements contained herein, the parties covenant and agree
as follows:

ARTICLE 1
DEFINED TERMS



    1.1     Capitalized Terms.     All capitalized terms which are used herein
without being specifically defined herein shall have the meaning ascribed
thereto in the Credit Agreement as amended hereby.

ARTICLE 2
AMENDMENTS

     2.1     General Rule.     Subject to the terms and conditions herein
contained, the Credit Agreement is hereby amended to the extent necessary to
give effect to the provisions of this agreement and to incorporate the
provisions of this agreement into the Credit Agreement.

     2.2     Amendments to Credit Agreement.



  (a)   Section 1.01 of the Credit Agreement is hereby amended by:



  (i)   Deleting the definitions of ““Current Assets” and “Current
Liabilities””, “Excess Cash Flow” and “Working Capital”.     (ii)   Deleting the
reference to “August 31, 2006” in the definition of “Credit Facility 1 Maturity
Date” and replacing it with “September 30, 2007”;     (iii)   Deleting the
definition of “Credit Facility 2 Maturity Date” and replacing it with the
following:         “Credit Facility 2 Maturity Date” means September 30, 2007.”
    (iv)   Deleting the definition of “EBITDA” and replacing it with the
following:



     “”EBITDA” means, for any particular period, Net Income (excluding, in the
calculation of Net Income, any dividends other than cash dividends received in
the ordinary course from entities in which such Person has an equity interest
which are not directly or indirectly subsidiaries of such Person provided that
such cash dividend amount shall be limited to a maximum of 10% of the EBITDA
calculated only in respect of any Person) for such period plus, to the extent
deducted in determining Net Income, the aggregate of

 



--------------------------------------------------------------------------------



 



     (a) Interest Expenses for such period, (b) consolidated income tax expenses
of Vitran for such period, (c) consolidated depletion, depreciation and
amortization expenses and other non-cash expenses of Vitran for such period,
and, provided that for purposes of calculating EBITDA for any period, the EBITDA
during such period attributable to any Acquisition by a Borrower or any
Subsidiary during such period shall be included on a pro forma basis for such
period (assuming the consummation of such Acquisition and the incurrence or
assumption of any Debt in connection therewith occurred on the first day of such
period) provided that such Borrower shall have provided to the Agent and the
Lenders, prior to the completion of the Acquisition, (i) the most recently
available consolidated balance sheet of the Person that is the subject of such
Acquisition (and its consolidated Subsidiaries) and (ii) the most recently
available consolidated statements of income and of cash flows and all such
financial statements have been reviewed and reported on by independent
accountants or are otherwise in form and substance acceptable to the Agent.”



  (v)   Deleting the reference to “one year” in the definition of “Letter” and
replace it with “three years”.     (vi)   Adding the following definitions in
alphabetical order:



      “”Acquisition” means, as to any Person, (i) any purchase or other
acquisition of all of the voting securities of any other Person, and (ii) any
purchase or other acquisition of all or substantially all of the assets of any
other Person or of assets consisting of a line of business of any other Person;
        “Aggregate Consideration” means, in relation to an Acquisition, the
total value of the consideration paid or liability assumed by the purchaser
making such Acquisition and, for the purposes of Section 11.02(i), less (x) cash
on hand of any Person that is the subject of an Acquisition; (y) the value of
equity issued by a purchaser which is issued as part of the purchase price for
such Acquisition; and (z) such purchaser’s cash on hand immediately prior to the
Acquisition which will be used to pay all or part of the purchase price for such
Acquisition.         “Business” means the business of the Borrowers and the
Subsidiaries, being the provision of freight and distribution services and
ancillary services thereto carried on by the Borrowers and the Subsidiaries in
Canada and the United States.         “Environmental Laws” means all Applicable
Law relating in full or in part to the protection of the environment or human
health or relating to the manufacture, processing, management, distribution,
use, collection, treatment, storage, generation, release, spill, leak, pumping,
pouring, emitting, adding, emptying, injection, escape, leaching, throwing,
placing, exhausting, dumping, spraying, burial, abandonment, incineration,
seepage, placement, emission, deposit, issuance, discharge or disposal,
transport, transfer or handling of any contaminant, pollutant, waste of any
nature, hazardous or toxic substance or material or dangerous good as defined,
judicially interpreted or identified in any Environmental Law or any substance
that causes or may cause harm or degradation to the environment or injury to
human health and includes any condition, circumstance, pollutant, contaminant,
waste, hazardous waste, deleterious, toxic or hazardous substance or dangerous
good present in such quantity or state that it contravenes any Environmental

 



--------------------------------------------------------------------------------



 



      Laws or gives rise to any losses, claims, liability or obligation under
any Environmental Law.         “Qualified Environmental Consultant” means an
environmental consultant which is qualified and recognized as such in the
geographic area in which the related property is located.”     (b)  
Section 2.01(a) of the Credit Agreement is hereby deleted and replaced by the
following:         “a non-revolving term credit facility (“Credit Facility 1”)
in the amount of US$15,000,000 or the Canadian Dollar Equivalent thereof;    
(c)   Section 2.01(b) of the Credit Agreement is hereby deleted and replaced by
the following:         “a revolving term credit facility (“Credit Facility 2”)
in the amount, from time to time, equal to the lesser of US$35,000,000 or the
Canadian Dollar Equivalent thereof and the Borrowing Base.”     (d)  
Section 3.01 of the Credit Agreement is hereby amended by deleting the reference
to “$7,500,000” and replacing it with “US$7,500,000 or the Exchange Equivalent
thereof”.     (e)   Section 9.01 of the Credit Agreement is hereby deleted in
its entirety and replaced by the following:         “Repayment under Credit
Facility 1. The aggregate credit outstanding under Credit Facility 1 as of the
date hereof shall be repaid by the Borrowers to the Lenders in the following
amounts on the following dates:

          Amount   Date  
US$562,500
  December 31, 2004
US$562,500
  March 31, 2005
US$562,500
  June 30, 2005
US$562,500
  September 30, 2005
US$1,312,500
  December 31, 2005
US$1,312,500
  March 31, 2006
US$1,312,500
  June 30, 2006
US$1,312,500
  September 30, 2006
US$1,875,000
  December 31, 2006
US$1,875,000
  March 31, 2007
US$1,875,000
  June 30, 2007
US$1,875,000
  September 30, 2007



      Amounts which are repaid as aforesaid may not be reborrowed.”     (f)  
Section 9.02 of the Credit Agreement is hereby amended by deleting the words
“Subject to Section 9.03, the” and replacing them with the word “The”.     (g)  
Section 9.03 of the Credit Agreement is hereby deleted in its entirety and
replaced with “[Intentionally Deleted]”.

 



--------------------------------------------------------------------------------



 



  (h)   Section 9.06 of the Credit Agreement is hereby deleted in its entirety
and replaced with “[Intentionally Deleted]”.     (i)   Section 11.01(b) is
hereby deleted in its entirety and replaced by the following:         “Debt to
EBITDA Ratio. Vitran shall at all times maintain the Debt to EBITDA Ratio at:



  (i)   less than or equal to                 for each Fiscal Quarter from and
including the Fiscal Quarter ending December 31, 2004 to and including the
Fiscal Quarter ending December 31, 2005; and     (ii)   less than or equal to
                for each Fiscal Quarter thereafter.”



  (j)   Section 11.01(d) of the Credit Agreement is hereby deleted in its
entirety and replaced by the following:         ”Equity. Equity shall at all
times exceed the aggregate of:



  (i)                  ; and     (ii)   the aggregate of                 of
positive Net Income for each Fiscal Quarter beginning December 31, 2004 and for
each Fiscal Quarter thereafter which has been completed on or before the date of
determination and, if Net Income for any such period is a negative amount, it
shall be deemed to be equal to zero.”



  (k)   Section 11.01(o) of the Credit Agreement is hereby amended by deleting
the first sentence thereof and replacing it with the following:         “The
Borrowers will cause any Person becoming a Subsidiary after the date hereof to
(i) execute and deliver counterparts to the Guarantee thereby becoming a
Guarantor thereunder and to (ii) grant to the Agent a security interest in all
of its present and future undertaking and assets.”     (l)   Section 11.02(e) of
the Credit Agreement is hereby amended by adding the following sentence at the
end thereof:         “Nothing in this Section 11.02(e) shall prevent either
Borrower nor any Subsidiary from making any Acquisition as permitted by
Section 11.02(i).”     (m)   Section 11.02 of the Credit Agreement is hereby
amended by adding the following as a new Section 11.02(i):        “Restrictions
On Acquisitions. Neither Borrower nor any Subsidiary shall make any Acquisition
unless no Default or Event of Default has occurred which is continuing and no
such event shall occur as a result of making such Acquisition, and if:



  (i)   the assets or entity being purchased will be used to carry on the
Business in Canada or the United States;     (ii)   the purchase would not
result in a breach of any of the representations, warranties or covenants
contained herein, including financial covenants on a pro forma basis, after
giving effect to such Acquisition, as evidenced by a certificate which contains
financial covenant calculations in reasonable detail and which has been
delivered to the Agent and the Lenders, and is in a form satisfactory to them
acting reasonably;

 



--------------------------------------------------------------------------------



 



  (iii)   during the term of the Credit Facilities, the Aggregate Consideration
of any Acquisition does not exceed                 or the Exchange Equivalent
thereof individually, or                 or the Exchange Equivalent thereof in
the aggregate, unless the prior written consent of the Majority Lenders has been
obtained;     (iv)   for any real property (whether owned or, if the property
previously has been used other than as office space, leased, occupied, managed,
used or controlled) that is the subject of any purchase, lease or other
agreement, by either Borrower or the entity being acquired by such Borrower
shall have delivered to the Agent a recent phase I environmental assessment
conducted by a Qualified Environmental Consultant and a phase II environmental
assessment conducted by a Qualified Environmental Consultant, if so requested by
the Agent upon (i) consultation with the relevant Borrower and (ii) if
recommended in the phase I environmental assessment, together with a plan of
remediation, satisfactory to the Agent acting reasonably, if any remediation
required by Environmental Law is recommended in such assessments;     (v)   in
the case of an Acquisition of shares, the purchase must be “friendly” (i.e., not
hostile) and, for certainty, shall not include an offer to acquire securities
which has not been recommended by the board of directors of the targeted
corporation; and     (vi)   the target corporation shall comply with
Section 11.01(o) if such target corporation would be a Subsidiary.



      provided that nothing in this subsection shall restrict either Borrower’s
or any Subsidiary’s ability to make any investment permitted by
Section 11.02(e).”     (n)   Schedules A and B to the Credit Agreement are
hereby deleted in their entirety and replaced by Schedules A and B attached
hereto.

ARTICLE 3
MISCELLANEOUS



    3.1     Conditions Precedent to Effectiveness.     This agreement shall be
effective upon satisfaction of the following conditions:



  (a)   each of the Guarantors shall have signed the Consent and Confirmation
forming part hereof;     (b)   no Default shall have occurred and be continuing
or would arise upon this agreement becoming effective;     (c)   the Agent has
received, in form and substance satisfactory to it:



  (i)   a duly certified resolution of the board of directors of each Borrower
authorizing each to execute, deliver and perform its obligations under the
Credit Agreement, as amended hereby;     (ii)   a certificate of a senior
officer of each Borrower setting forth specimen signatures of the individuals
authorized to sign this Agreement;     (iii)   a duly certified copy of the
articles of incorporation or articles of amalgamation, as the case may be, and
by-laws of each Borrower;

 



--------------------------------------------------------------------------------



 



  (iv)   a certificate of status or good standing for each Borrower issued by
the appropriate governmental body or agency;     (v)   opinions of legal counsel
to each Borrower with respect to, inter alia, the enforceability of the Credit
Agreement, as amended hereby, and otherwise in form and substance satisfactory
to the Agent.



  (d)   the Borrowers shall have paid (x) to The Bank of Nova Scotia, as Lender,
an amendment fee of                 and (y) to Laurentian Bank of Canada, as
Lender, an amendment fee of                .

3.2     Future References to the Credit Agreement.     On and after the date of
this agreement, each reference in the Credit Agreement to “this agreement”,
“hereunder”, “hereof”, or words of like import referring to the Credit
Agreement, and each reference in any related document to the “ Credit
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. The Credit Agreement, as amended hereby, is and shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed.

3.3     Governing Law.     This agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario.

3.4     Enurement.     This agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

3.5     Conflict.     If any provision of this agreement is inconsistent or
conflicts with any provision of the Credit Agreement, the relevant provision of
this agreement shall prevail and be paramount.

3.6     Counterparts.     This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same instrument.
Executed counterparts shall be delivered to the Agent or transmitted to the
Agent by telefacsimile and the parties adopt signatures so transmitted to the
Agent as original signatures; provided, however, that any party transmitting its
signature to the Agent by telefacsimile shall promptly deliver to the Agent an
original of the executed counterpart of this agreement which was so transmitted.

[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have executed and delivered this
agreement on the date first above written.

           
VITRAN CORPORATION INC.
      By:   /s/ SEAN P. WASHCHUK         Name:   Sean P. Washchuk       
Title:   Vice President Finance and Chief Financial Officer     

            VITRAN EXPRESS CANADA INC.
      By:   /s/ SEAN P. WASHCHUK         Name:   Sean P. Washchuk       
Title:   Secretary     

            THE BANK OF NOVA SCOTIA, as Agent
      By:   /s/ JEAN HOPKINS         Name:   Jean Hopkins        Title:  
Director              By:   /s/ SANGEETA SHAH         Name:   Sangeeta Shah     
  Title:   Associate     

            THE BANK OF NOVA SCOTIA, as Lender
      By:   /s/ JEAN HOPKINS         Name:   Jean Hopkins        Title:  
Director              By:   /s/ VERONICA PEREIRA         Name:   Veronica
Pereira        Title:   Senior Manager     

            LAURENTIAN BANK OF CANADA
      By:   /s/ MICHAEL DIGIROLAMO         Name:   Michael Digirolamo       
Title:   Manager   

 



--------------------------------------------------------------------------------



 



Schedule A

Pricing Grid

Applicable Margin

                                              Debt to EBITDA Ratio      
Availment
      —         —         —      
LIBOR Loans and Banker’s Acceptances
      1.25% p.a.         1.75% p.a.         2.50% p.a.      
Prime Rate and Base Rate Loans
      0.25% p.a.         0.75% p.a.         1.50% p.a.      
Standby Fee
      0.375% p.a.         0.400% p.a.         0.50% p.a.      
Letter Fee
      1.125% p.a.         1.625% p.a.         2.375% p.a.      

 



--------------------------------------------------------------------------------



 



Schedule B

Individual Commitments

                  Name of Lender   Individual Commitment       Credit Facility 1
    Credit Facility 2  
The Bank of Nova Scotia
  US$ 10,065,000     US$ 26,709,884  
Laurentian Bank of Canada
  US$ 4,935,000     US$ 8,290,116  

 